The defendant's petition for certification to appeal from the Appellate Court, 185 Conn.App. 1, ___ A.3d ___ (2018), is granted, limited to the following issue:"Did the Appellate Court properly conclude that the defendant's convictions of assault in the first degree as both a principal and as an accessory, for a joint assault on the same victim, do not violate the double jeopardy clause of the United States constitution?"MULLINS, J., did not participate in the consideration of or decision on this petition.